Citation Nr: 1118134	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, which includes service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board previously denied the PTSD claim and reopened and remanded the peripheral neuropathy claim in a decision dated in March 2009.  Pursuant to a Joint Motion to Remand, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision regarding PTSD in an Order dated in April 2010.  The Court remanded the case to the Board for readjudication consistent with the joint motion.  The case has been returned to the Board for reconsideration.  

The Board notes that the Veteran requested a Board hearing in his August 2005 VA Form 9.  He withdrew that request the following month.  There is no outstanding request for a hearing.  

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.  

2.  The Veteran's DD Form 214 verifies service in the Republic of Vietnam.  

3.  The Veteran's reported stressors (fear of attack when transporting equipment; fear when his duties included detonating mines around the perimeter of his base; witnessing a friend's death by a rocket-propelled grenade) included fear of hostile military activity, and these stressors are consistent with the circumstances of his service.   


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In the Joint Motion, the parties determined that Board, in its previous decision, did not ensure that VA fully complied with its duty to assist and to notify under the requirements of 38 U.S.C.A. sections 5103 and 5103A and 38 C.F.R. section 3.159(c).  However, as discussed further below, the Board finds that enough information and evidence is of record to grant service connection for PTSD in light of a recent change in regulations.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  

When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

PTSD

The Veteran claims that he currently suffers from PTSD as a result of events that occurred during his service in the Republic of Vietnam.  He has identified three stressors in support of his claim.  First, the Veteran's truck broke down while transporting equipment, causing him to fear an ambush.  Second, he had thoughts of mines detonating in his face when one of his duties included detonating mines around the perimeter of his base.  Third, the Veteran witnessed a friend's death by a rocket-propelled grenade not far from where he was standing.  

The Veteran has been diagnosed with PTSD based on his experiences in the Republic of Vietnam.  In a February 2003 psychiatry consultation, the Veteran spoke of such experiences, which included extreme stress during heavy equipment trips.  He stated that many of these trips occurred in the dark to avoid being spotted.  The VA physician diagnosed PTSD based on the Veteran's symptoms of hyperalertness, intrusive thoughts and nightmares.  In June 1999, a VA psychiatrist noted that the Veteran served in the Republic of Vietnam and had flashbacks and nightmares; her diagnosis was PTSD.  

The Veteran's DD Form 214 shows that his specialty was in heavy equipment.  Service personnel records show that he was a supply handler in the Republic of Vietnam.  He is in receipt of the Vietnam Service Medal, the National Defense Service Medal, and the Vietnam Campaign Medal.  Therefore, service in the Republic of Vietnam is established.  While the Veteran's DD Form 214 does not show that he received service medals indicative of combat, and he has not alleged direct combat participation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).      

The Board concedes that there has been no independent corroboration of the Veteran's claimed stressors.  However, in light of the changes in VA regulation applicable in this case, and because several of the Veteran's stressors involve fear of hostile military activity and at least one has been confirmed by a VA physician as adequate to support a diagnosis of PTSD, the Board finds that the Veteran's lay testimony alone has established the occurrence of these stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  The claimed stressors are consistent with the circumstances of his service in the Republic of Vietnam, and there is not clear and convincing evidence contradicting their occurrence.  Accordingly, the Board will resolve the benefit of the doubt in the Veteran's favor and grant service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.      

Last, the Board acknowledges the medical evidence of record showing the Veteran has diagnoses of generalized anxiety disorder, adjustment disorder with depressed mood and panic disorder.  The Board has considered Clemons v. Shinseki, 23 Vet. App. 1, (2009) (the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects).  Here, the Board finds that the only psychiatric disorder that has been related by competent medical evidence to military service is PTSD.  Any further discussion of Clemons is unnecessary.    


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

In March 2009, the Board remanded the peripheral neuropathy claim to provide a VA examination and nexus opinion and to provide corrective notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters were provided in April 2009 and March 2010.  The Veteran declined to attend a VA examination scheduled in June 2009.  In March 2011, the Veteran the Veteran submitted a lay statement along with a 90-Day Letter Response Form on which he requested that the Board remand his case to the Agency of Original Jurisdiction (AOJ) for review of this new evidence.  

Because of the Veteran's election in March 2011 to have his case remanded for AOJ review and his failure to provide a waiver of AOJ review of the lay statement submitted in March 2011, the Board finds that it has no choice but to remand the Veteran's claim for AOJ consideration of the new evidence and argument submitted by the Veteran.  See 38 C.F.R. § 20.1304(c) (Any pertinent evidence submitted by the Veteran or his representative before the Board but not considered by the AOJ must be referred to the AOJ for review unless the Veteran or his representative waives, in writing, such right to AOJ review or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral).  


Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim in light of the additional evidence and argument submitted since the last adjudication of the Veteran's claim (which would be the October 2010 Supplemental Statement of the Case).  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


